Citation Nr: 1234644	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2001, for the grant of service connection for degenerative joint disease of the right knee.

2.  Entitlement to an effective date earlier than September 11, 2001, for the grant of service connection for degenerative joint disease of the left knee.

3.  Entitlement to an effective date earlier than January 9, 2001, for the grant of an evaluation of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis.

4.  Entitlement to an effective date earlier than January 9, 2001 for the grant of service connection for radiculopathy of both legs (currently considered as symptoms of the intervertebral disc syndrome).

5.  Entitlement to an evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis.

6.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee.

7.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee.

8.  Entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002, November 2005, July 2007, March 2009, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the appellant requested a travel Board hearing in connection with the current claims.  The Veteran subsequently withdrew his request for a travel Board hearing in February 2012.

The Board notes that the issues of entitlement to a separate evaluation for instability of the right knee and entitlement to a separate evaluation for instability of the left knee were perfected by the appellant.  The Board has not listed these issues separately on the first page of this decision as these issues are part and parcel of the issues of entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee and entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee and will be considered along with these appeals.  See VAOPGCPREC 23-97

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

The issues of entitlement to an evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee; entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left leg injury; in a letter dated later that month, the RO notified the Veteran of the determination and of his appellate rights, but he did not appeal this determination and it became final. 

2.  On July 15, 1996, the Veteran filed an application to reopen his claim of entitlement to service connection for a left leg injury, and filed a claim of entitlement to service connection for a right leg injury.

3.  The Veteran filed an application to reopen his claim of entitlement to service connection for a left leg injury and filed a claim of entitlement to service connection for a right leg injury on September 11, 2001. 

4.  In a July 2002 RO rating decision, the Veteran's application to reopen a claim of entitlement to service connection for a left leg injury was denied as was the Veteran's claims of entitlement to service connection for a right knee injury and entitlement to service connection for residuals of a right leg injury.  

5.  In a May 2005 decision, the Board determined that the May 1988 rating decision was final and that the Veteran filed his application to reopen a claim of entitlement to service connection for a left leg injury on September 11, 2001.  The Board reopened the claim of entitlement to service connection for a left leg injury, and remanded the claims for service connection for residuals of left and right knee injuries for additional development.  The Veteran has not asserted that the Board decision is the product of clear and unmistakable error.

6.  In November 2005 the RO granted service connection for degenerative joint disease of the right knee, also claimed as residuals of a right leg injury, effective September 20, 2001; and degenerative joint disease of the left knee, also claimed as residuals of a left leg injury, effective September 20, 2001.  The Veteran appealed the effective date assigned, and a rating decision in July 2006 granted an effective date of September 11, 2001 for the grant of service connection for each knee.

7.  In an August 1993 rating decision, the RO denied the Veteran's claim of entitlement to an increased (compensable) evaluation for myositis of the paravertebral muscles of the low back.  The Veteran was provided with notice of this denial but did not appeal this rating decision.

8.  On September 11, 2001, the Veteran filed a claim for an increased evaluation for myositis of the paravertebral muscles of the low back.

9.  There is no evidence prior to January 9, 2001, within the year prior to September 11, 2001, of any treatment for the Veteran's back disorder or sciatic radiculopathy.  


CONCLUSIONS OF LAW

1.  An effective date of July 15, 1996, and no earlier, for the grant of service connection for degenerative joint disease of the right knee, is warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).

2.  An effective date prior to September 11, 2001, for the grant of service connection for degenerative joint disease of the left knee, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).

3.  An effective date earlier than January 9, 2001, for the award of an evaluation of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2011).

4.  An effective date prior to January 9, 2001, for the grant of service connection for radiculopathy of both legs (currently considered as symptoms of the intervertebral disc syndrome), is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

The issues of entitlement to earlier effective dates arise from the Veteran's disagreement with effective dates assigned in connection with the grant of an increased evaluation for his spine disorder and the grant of service connection for degenerative joint disease of the right and left knees.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Rather, thereafter, once a notice of disagreement (NOD) has been filed only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOCs discussing the reasons and bases for not assigning earlier effective dates and citing the applicable statutes and regulations.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and identified post-service private and VA treatment records.  Moreover, as shown below, neither an examination nor a medical opinion is necessary to make a decision on these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II.  Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An exception to the rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A.  Service Connection for the Knees

In regard to the Veteran's degenerative joint disease of the right knee, the Board notes that the claims file reveals that a statement was received by VA on July 15, 1996, in which the Veteran stated "I'm requesting to be re-evaluated on my s/c disability - 0 % both legs."  The Board notes that as the Veteran was not in receipt of service connected disability benefits for either knee at that time this statement is a claim for benefits for both the right knee and left knee.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.").  The Board acknowledges that in December 1987 the Veteran filed a claim for a back and leg injury.  Subsequently, in a statement dated in February 1988 the Veteran clarified that he sought service connection for a back and left leg injury.  These claims were addressed in a May 1988 RO rating decision.  

The claims file does not reveal any indication that the Veteran sought entitlement to service connection for a right leg or knee injury prior to July 15, 1996.  Review of the claims file subsequent to July 15, 1996, does not reveal any adjudication of the Veteran's claim of entitlement to service connection for a right leg injury or right knee injury until a rating decision dated in July 2002 denied entitlement to service connection.  Subsequently, in May 2005, the Board remanded the Veteran's claims of entitlement to service connection for a right leg injury and for a right knee injury.  In November 2005, the RO granted service connection for degenerative joint disease of the right knee, also claimed as residuals of a right leg injury.

As the Veteran's initial claim of entitlement to service connection for a right leg injury was filed on July 15, 1996, and remained unadjudicated until a July 2002 RO rating decision, which was appealed to the Board, and ultimately granted in a November 2005 RO rating decision, an effective date of July 15, 1996, and no earlier, for degenerative joint disease of the right knee, also claimed as residuals of a right leg injury, is granted.

In regard to the Veteran's degenerative joint disease of the left knee, the Board notes that the Veteran was denied entitlement to service connection for a left leg injury in a rating decision dated in May 1988.  The Veteran did not appeal this decision.  

Subsequent to the May 1988 RO rating decision, as noted above, the Veteran filed a claim for a left leg disability on July 15, 1996.  This claim was not adjudicated by the RO.

On September 11, 2001, the Veteran filed an application to reopen a claim of entitlement to service connection for a left leg injury.  This claim was denied by a RO rating decision dated in July 2002.  In May 2005, the Board, in reopening the Veteran's claim for service connection for residuals of a left leg injury, made findings of fact that the May 1988 RO decision was final and that the Veteran submitted his claim to reopen on September 11, 2001.  Thereafter, the Board reopened the claim and remanded for further development.  There is no indication that the Veteran has filed a claim seeking revision of the May 2005 Board decision on the basis of clear and unmistakable error.  Subsequently, in a November 2005 rating decision, the RO granted service connection for degenerative joint disease of the left knee, claimed as residuals of a left leg injury, effective September 20, 2011.  On appeal of the effective date assigned in the Novmber 2005 rating decision, a July 2006 rating decision granted an effective date of September 11, 2001 for the grant of service connection for degenerative joint disease of the left knee.

The Board notes that, subsequent to the May 1988 RO rating decision, a duplicate copy of service treatment records that were previously of record at the time of the May 1988 RO rating decision were associated with the claims file.  The Veteran contends that the receipt of these records provide the basis for an earlier effective date.  See 38 C.F.R. § 3.156(c) (2011).  However, as the service treatment records were duplicates of those previously of record at the time of the May 1988 rating decision, 38 C.F.R. § 3.156(c) (2011) is not for application.  Moreover, as noted above, in the May 2005 Board decision, after the receipt of the additional records as identified in the July 2002 RO rating decision then on appeal, the Board found the May 1988 RO rating decision to be final and found that the Veteran filed his claim to reopen on September 11, 2001.  As the Veteran did not appeal the May 2005 Board decision, in the absence of a finding of clear and unmistakable error in the May 2005 Board decision, the findings of the Board are final, including that the May 1988 RO rating decision was final and that the claim to reopen was filed on September 11, 2001.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1100 (2011).  

Therefore, as the application to reopen the claim of entitlement to service connection for a left leg injury was filed on September 11, 2001, the Board finds that the Veteran is in receipt of the proper effective date for the grant of service connection for degenerative joint disease of the left knee and entitlement to an earlier effective date for the grant of service connection for degenerative joint disease of the left knee is denied.

B.  Service Connection for Radiculopathy of Both Legs and
Increased Evaluation for the Back

The Veteran filed his initial claim for service connection for a back disability in December 1987 and in a RO rating decision dated in May 1988 the Veteran was awarded service connection for myositis of the paravertebral muscles of the low back, with an evaluation of noncompensably disabling, effective December 1, 1987.

In October 1992 the Veteran filed a claim for an increased evaluation for his back disorder.  In an August 1993 RO rating decision, the claim for an increased evaluation for a back disorder was denied.  

Thereafter, the Veteran filed a claim for an increased evaluation on September 11, 2001.  In a rating decision dated in July 2002, the evaluation for the Veteran's myositis of the paravertebral muscles of the low back was increased to 20 percent disabling, effective January 9, 2001.  The Veteran filed a NOD with this decision in December 2002.  A July 2007 RO rating decision denied an evaluation in excess of 20 percent disabling for myositis of the paravertebral muscles of the low back.  The Veteran filed a NOD with this decision in October 2007 and was issued a SOC in March 2009.  The Veteran perfected his appeal with a Substantive Appeal on a VA Form 9 in April 2009.

A March 2009 RO rating decision granted service connection for radiculopathy of the lower extremities and assigned an evaluation of 10 percent disabling, effective May 28, 2008, for each lower extremity.  An April 2009 RO rating decision granted the Veteran an evaluation of 40 percent disabling for his myositis of the paravertebral muscles of the low back, and assigned an effective date of February 7, 2007.  The Veteran filed a timely NOD with these decisions in April 2009 regarding the evaluation and effective date assigned.

A September 2009 RO rating decision combined the Veteran's back and radiculopathy ratings and assigned an evaluation of 60 percent disabling, effective January 9, 2001.

The Veteran was issued a SOC regarding the effective date of the grant of 60 percent disabling, for the combined back and radiculopathy disabilities and the effective date of the grant of service connection for the Veteran's radiculopathy in September 2009.  The Veteran timely perfected his appeal.

Review of the claims file reveals that subsequent to the denial of the Veteran's claim of entitlement to an increased evaluation for myositis of the paravertebral muscles of the low back, in August 1993, the Veteran did not again seek entitlement to an increased evaluation until he filed his claim on September 11, 2001.  Review of the medical evidence of record within the year prior to September 11, 2001, reveals that the Veteran was diagnosed with sciatic pain in both lower extremities on January 9, 2001.  There is no evidence of record prior to January 9, 2001, and within the year prior to September 11, 2001, revealing any treatment for a back disorder or lower extremity radicular disorder.

As the record does not reveal a claim for entitlement to service connection for bilateral lower extremity radiculopathy or an unadjudicated claim for increased evaluation for the Veteran's low back disorder prior to September 11, 2001, and as the medical evidence of record does not reveal any treatment for the Veteran's service-connected low back disorder earlier than January 9, 2001, within the year prior to the date of claim, September 11, 2001, the Board finds that entitlement to an effective date prior to January 9, 2001, for an increased evaluation for the Veteran's back disorder and the grant of service connection for bilateral lower extremity radiculopathy as a neurological component of the Veteran's lower back disorder, is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 15, 1996, and no earlier, is granted for the award service connection for degenerative joint disease of the right knee.

Entitlement to an effective date earlier than September 11, 2001, for the grant of service connection for degenerative joint disease of the left knee, is denied.

Entitlement to an effective date earlier than January 9, 2001, for the grant of an evaluation of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis, is denied.

Entitlement to an effective date earlier than January 9, 2001 for the grant of service connection for radiculopathy of both legs (currently considered as symptoms of the intervertebral disc syndrome), is denied.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee; entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction; and entitlement to a TDIU.

The most recent Supplemental Statement of the Case (SSOC) regarding the Veteran's claim of entitlement to a higher evaluation for his intervertebral disc syndrome with degenerative arthritis was issued in September 2009.  The most recent SSOC regarding the Veteran's claims of entitlement to higher evaluations for his degenerative joint disease of the right knee and degenerative joint disease of the left knee was issued in March 2009.  Subsequent to these SSOCs, the Veteran was afforded medical examinations in May 2010 and July 2011 that evaluated the condition of his spine and knees.  

VA regulations provide that upon receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2011).  As such, the Board finds it necessary to remand these issues for the issuance of a SSOC considering the additional evidence.

In a RO rating decision, dated in July 2010, the Veteran was granted entitlement to an evaluation of 60 percent disabling for bladder dysfunction, effective December 22, 2009.  In August 2010 the Veteran filed a timely notice of disagreement with the effective date assigned for the increase of the evaluation of his bladder dysfunction.  In March 2012 a SOC regarding the issue of entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction, was issued.

The Board notes that the SOC was returned as undeliverable and that the address noted on the letter differs from that indicated in a February 2012 change of address screen printout.  As such, it is unclear whether the Veteran received the SOC.  Therefore, the Board has no discretion and is obliged to remand this issue to the RO for the reissuance of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As noted above, the case caption has been amended to include the issue of entitlement to a TDIU.  A statement submitted by the Veteran's representative in August 2012 indicates that the Veteran meets the schedular requirements for a TDIU.  The representative states that a May 2010 mental examination is the only one to address the Veteran's work history.  The representative reports that the Veteran left a 21-year job as a draftsman because of his service-connected disabilities; however, when he left the job was unknown.  The Veteran's representative offers that the Veteran stopped working sometime around 2002 to 2005 due to Federal criminal problems.  As such, the Board finds that a claim for TDIU has been reasonably raised by the record.  The issue of TDIU has not been adjudicated by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board acknowledges that the Veteran is in receipt of a combined 100 percent schedular evaluation.  However, review of the claims file does not reveal that the Veteran has been in receipt of a combined 100 percent schedular evaluation for the entire period on appeal.  

In addition, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).

Therefore, the Board remands the issue of entitlement to TDIU to the RO for development and adjudication.

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to confirm the address of the Veteran.  

2.  Thereafter, the RO must reissue the Veteran an SOC with respect to his claim of entitlement to an effective date earlier than December 22, 2009, for the grant of an evaluation of 60 percent disabling for bladder dysfunction, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

3.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since March 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, and applicable legal precedent.  See Bradley, 22 Vet. App. 280, 294 (2008).

5  Thereafter, schedule the Veteran for a general medical examination to determine whether his service-connected disabilities render the him unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone, irrespective of age or non service-connected disabilities, render him unemployable.

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655.  

6.  Thereafter, readjudicate the issues of evaluation in excess of 60 percent disabling for intervertebral disc syndrome with degenerative arthritis; entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the right knee; and entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee; and adjudicate the issue of entitlement to a TDIU (See Bradley, 22 Vet. App. 280, 294 (2008)), with consideration of all evidence of record, to include additional evidence received since issuance of the most recent SSOCs in March 2009 and September 2009.  If any benefit sought is not granted, issue a SSOC and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


